Citation Nr: 0201721	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
November 1972 to October 1973.  

In a rating decision dated in December 1976, the Department 
of Veterans Affairs Regional Office (RO) in Togus, Maine, 
denied the veteran's claim of entitlement to service 
connection for a back disorder.  The veteran was notified of 
the decision and his appellate rights; he did not appeal.  

The veteran filed a claim seeking to reopen his claim of 
entitlement to service connection for a back condition in 
September 1992.  The RO, in a rating decision dated in 
October 1992, determined that the veteran had not submitted 
new and material evidence sufficient to warrant reopening his 
claim.  Again, the veteran was notified of the decision and 
his appellate rights.  Again, he did not appeal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the RO, which 
determined that the veteran had not submitted new and 
material evidence to warrant reopening his claim of 
entitlement to service connection for a back disorder.  In 
April 1999, the veteran filed a timely notice of 
disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2001).  The RO subsequently 
provided the veteran a statement of the case.  Later in April 
1999, the veteran perfected his appeal, and the issue was 
properly certified to the Board.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 
(2001).  

The veteran appeared for a videoconference hearing before the 
undersigned Member of the Board in August 1999, a transcript 
of which is of record.  

The Board, in a decision dated in November 1999, determined 
that the veteran had not submitted new and material evidence 
to warrant reopening his claim of entitlement to service 
connection for a back condition.  The veteran was notified of 
the Board's decision and his appellate rights.  He filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel filed, on behalf of the Secretary of Veterans 
Affairs, an unopposed motion for remand, requesting that the 
Court vacate the Board's November 1999 decision and remand 
the issue of whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder, for further development and 
readjudication.  In the motion, the General Counsel noted 
that, during the pendency of the appeal, the President had 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code, concerning the assistance 
to be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified as amended at 
38 U.S.C.A. § 5103).  The General Counsel asserted that the 
Board's decision should be vacated and remanded for 
readjudication in light of the new statutory requirements.  

In January 2001, the Court granted the unopposed motion of 
the Secretary, vacated the Board's November 1999 decision, 
and remanded the case to the Board.  The veteran's claims 
folder was subsequently returned to the Board.  

Subsequently, the veteran's attorney advised the Board that 
the veteran desired to testify at another videoconference 
hearing, to originate in the RO.  To effectuate that request, 
the Board, in a decision dated in August 2001, remanded the 
case to the RO for a hearing.  The RO scheduled a 
videoconference hearing for November 2001, but the veteran, 
through his counsel, cancelled the hearing.  No further 
request for a hearing is of record.


FINDINGS OF FACT

1.  In a decision dated in October 1992, the RO determined 
that the veteran had not submitted new and material evidence 
to warrant reopening a claim of entitlement to service 
connection for a back disorder.  The RO properly notified the 
veteran of that decision, and he did not appeal.  

2.  Since the October 1992 determination of the RO that the 
veteran had not submitted new and material evidence, the 
veteran has not submitted evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a back disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that, while in service in 
May 1973, the veteran reported having fallen down a flight of 
stairs (a ship's ladder between decks).  He went to sick call 
21/2 weeks later, after he slipped on the floor and struck his 
back.  According to the veteran at the time, he had immediate 
pain without radiation in the posterior mid back and the 
right posterior hip area, which was increased by activity and 
decreased by rest.  


Physical examination revealed tenderness in the left 
parapineal area of the mid-back.  The veteran was noted to 
have a full range of motion of the shoulders and low back, 
with negative straight leg raises to 90 degrees and no 
neurological deficits.  X-rays were within normal limits.  
The veteran was diagnosed with acute mild back strain.  
Treatment in the hospital consisted of bed rest, analgesics, 
and muscle relaxants, as well as physical therapy. At the 
time of discharge from the hospital, the veteran was noted to 
continue to complain of mid-back pain.

In October 1973, the veteran was medically examined at the 
Naval Air Station (NAS) Brunswick, ME, for purposes of 
separation.  In a Report of Medical History, he reported his 
health as good, and checked "yes" as to whether he had 
previously or did now suffer from recurrent back pain.  In a 
Report of Medical Examination, upon clinical evaluation, no 
abnormalities were reported, and the veteran's spine and 
musculoskeletal system were found to be normal.

A review of the claims file reflects that, in April 1974, the 
RO contacted NAS Brunswick by letter and requested copies of 
any records of the veteran's treatment at that Air Station's 
medical treatment facility. The RO was notified by NAS 
Brunswick, that same month, that records relating to any 
treatment of the veteran had not been located, and that any 
existing records would have been transferred to the Navy 
Bureau of Medicine and Surgery (BUMED), in Washington, D.C., 
when the veteran was released from active duty.

In a July 1974 Administrative Decision, the RO determined 
that the veteran was not entitled to benefits under the 
provisions of title 38 of the United States Code, due to the 
character of his discharge having been determined by the Navy 
as under "other than honorable conditions," and a VA 
finding that the discharge had been effected for willful and 
persistent misconduct.  Service records indicate that, in 
July 1973, the veteran had been declared a deserter after 
having allegedly been absent from duty, without leave, since 
June 1973.  He had initially accepted an "other than 
honorable" discharge in lieu of a court martial.  In 
September 1976, a military review board recommended that the 
veteran's discharge be upgraded to "general, for the 
convenience of the government," after determining that he 
did not fully understand the action he took in accepting an 
other than honorable discharge.  The review board also 
determined that the veteran's disciplinary record was such 
that he probably would not have received a bad conduct 
discharge at a court martial.  Thereafter, in September 1976, 
the RO received a copy of notification from the Department of 
the Navy, Discharge Review Board, that the character of the 
veteran's discharge had been upgraded to "General by reason 
of Convenience of the Government."

In September 1976, the veteran submitted a claim seeking 
service connection for a back disorder, noting treatment in 
service at the Charleston Naval Hospital and at NAS Brunswick 
in August and September 1973.  A Medical Certificate and 
History report reveal that, in October 1976, the veteran 
reported to a VA physician that his back pain was the result 
of a fall he had taken in service.  According to the 
veteran's statement, his pain was constant and not relieved 
by analgesics.  The examiner further noted that the veteran 
suggested that symptoms of insomnia (restlessness), chest and 
upper back pain, cephalgia, blackouts, vertigo, hot flashes, 
dyspnea, and abdominal pains were all related to his low back 
problem, "ill defined as it is."  The diagnosis was as 
follows:  "Strongly doubt we are dealing with any serious 
organic disease but highly suggestive of psychoneurotic 
problem."  Although all studies, including X-rays and blood 
studies, were negative, the VA physician recommended that the 
veteran attempt to establish service connection for his back, 
and referred him to the back clinic for review.  

Also in October 1976, the RO sent a second request to the NAS 
Brunswick for information with respect to the veteran's 
contention that he had been treated at the Air Station's 
medical facility.  That same month, the RO was notified by 
the Air Station's outpatient medical department that there 
were no records pertaining to the veteran, and it was 
suggested that the RO contact BUMED.

The veteran was afforded a VA examination in October 1976, to 
which he reported with continued complaints of constant back 
pain.  Clinical evaluation revealed no scoliosis.  His iliac 
crests appeared to be level.  There were no particularly 
abnormal features to his gait, although his postural 
alignment was relatively poor, with an increased lordosis in 
the dorsal kyphosis.  Manipulations of his low back with 
thighs and knees, and straight leg raises to 75 degrees, were 
accomplished without discomfort.  X-rays of the lumbar spine 
and lumbosacral junction showed no definite bony 
abnormalities, except the examiner noted a minor degree of 
spina bifida occulta, a congenital anomaly involving the 
lamina of the first sacral segment, thought to be of no 
clinical significance.  The examiner noted that there was 
very little in the way of positive findings, but opined that 
the veteran could have been suffering from some mild 
ligamentous strain.  The examiner did not opine as to a nexus 
between the veteran's back condition and any incidents of 
service, because the veteran's service medical records had 
not yet been associated with the claims file.  

In November 1976, the RO received the veteran's service 
medical records from the National Personal Records Center 
(NPRC).  That same month, the RO also received a statement 
from the veteran's girlfriend, who indicated that she had 
known the veteran since 1970, prior to service, and that 
after returning from Basic Training he began to complain of 
constant pain in his back and neck.  According to her, the 
veteran indicated his pain was a result of his having fallen 
while in service.  At that time the RO also received a 
Certificate of Treating Physician, signed by J.H., D.O., 
which indicated treatment for acute and chronic somatic 
dysfunction of the lumbar, lumbosacral, and dorsal spine.  
Dr. H reported that he had been treating the veteran for that 
since May 1975.  

In a rating decision dated in December 1976, the RO denied 
the veteran's claim of entitlement to service connection for 
a back disorder, finding that there was no evidence of a 
diagnosis of a chronic back disability in service and no 
immediate evidence of residuals from the fall in May 1973.  
The veteran was notified of the decision and his appellate 
rights; he did not appeal.  

In September 1992 the RO received correspondence from the 
veteran seeking to reopen his claim of service connection for 
a back condition.  Later that month, the RO received a letter 
from I.S., D.O.; Dr. S. indicated that he had treated the 
veteran for somatic dysfunction in April 1989.  The RO also 
received records of treatment at a private hospital, Lakeland 
Hospital and Maine Medical Center, dated from July 1982 to 
June 1991.  In particular, a treatment record, dated in 
October 1990, noted that the veteran had suffered a ruptured 
disk and undergone an intraliminal lumbar diskectomy and an 
anterior canal "osteophytectomy" for anterior canal 
decompression.  The discharge diagnosis was a ruptured disc, 
L5-S1, left side.

Also, an Emergency Department Sheet from Maine Medical 
Center, dated in August 1991, noted that the veteran had been 
living in Florida and was technically on workmen's 
compensation as a result of a back injury he had suffered 
during his last job in that State.

Records obtained in October 1992 revealed treatment from 
March 1985 to February 1986 at another private facility, 
Brighton Avenue Hospital, for various disorders, including a 
history of back pain that had begun to radiate down both legs 
from time to time.  In particular, a treatment record, dated 
in March 1985, noted that the veteran had "stepped on high 
step injuring back."  He was diagnosed with acute low back 
strain.  Also received by the RO was a statement from Dr. H., 
in which he reported that he had not seen the veteran in over 
10 years, and that no records were available on him.

Later in October 1992 the RO issued a rating decision in 
which it determined that the veteran had not submitted new 
and material evidence sufficient to warrant reopening his 
claim of entitlement to service connection for a back 
condition.  According to the RO, the veteran's claim had 
previously been denied because there was no evidence of a 
chronic back condition in service, at the time of separation, 
or during the VA examination he was provided in October 1976.  
While the evidence submitted since the December 1976 rating 
decision was considered new, inasmuch as it had not 
previously been considered, the RO determined that it was not 
material because it only showed treatment since 1985, with no 
indication of treatment between that time and the veteran's 
separation from service in October 1973.  Again, the veteran 
was notified of the RO's decision and his appellate rights, 
and he did not appeal the decision of the RO.  


In May 1997 the veteran was afforded a VA examination in 
conjunction with a claim for non-service-connected disability 
pension.  At that time, the veteran continued to report a 
history of constant back pain.  Physical examination revealed 
a normal gait.  He was noted to have a well healed, non-
tender surgical scar and a normal range of motion except for 
some pain on the left on flexion.  The veteran was diagnosed 
with status-post-lumbar laminectomy with "discogenic" 
disease and continued low back pain.  

Sometime after its May 1997 rating decision, the RO received 
evidence of treatment received by the veteran at a private 
hospital from March to August 1990.  According to those 
records, the veteran received emergency treatment for a back 
injury in March 1990.  He was diagnosed with acute lumbar 
strain.  

In January 1999 the veteran submitted another statement 
seeking to reopen his claim of entitlement to service 
connection for a back disorder, and initiating a claim of 
service connection for depression as secondary to a back 
disorder.  In his statement, the veteran reiterated previous 
contentions with respect to his medical history.  He also 
submitted additional evidence for consideration, most of 
which was duplicative of evidence previously considered.  
That which was not duplicative consisted of a medical record 
and radiographic study from the East Pasco Medical Center, 
dated in March 1990, and medical records from The Frank 
Clinic of Chiropractic, dated in August 1990.  The treatment 
record from East Pasco Medical Center noted the veteran's 
complaints of back pain beginning that morning, after he was 
bending and lifting the day before.  In addition, an 
associated radiographic study revealed a normal lumbar spine.  
The examiner's diagnosis was acute lumbar strain and "rule 
out" occult herniated disc.  The records from The Frank 
Clinic noted the veteran's complaints of low back pain.  The 
veteran reported that, after he had lifted a pallet in March 
(presumably that year), his left leg had become numb to his 
knee, with the numbness reported as progressing further.


The RO, in a rating decision dated in March 1999, continued 
to determine that the veteran had not submitted new and 
material evidence to warrant reopening his claim of 
entitlement to service connection for a back condition.  
Accordingly, the RO also denied the veteran's claim of 
entitlement to service connection for depression as secondary 
to a back condition.  

The veteran was afforded a videoconference hearing before the 
undersigned Board Member in August 1999.  At that time the 
veteran testified as to his fall in service in 1973.  
According to his testimony, he has suffered continued back 
pain since that time.  The veteran testified that he is 
unable to lift anything and that he cannot stand, sit, or lie 
down for extended periods.  When asked whether any of the 
doctors he has seen over the years for back pain have 
attributed his current back condition to the fall in service, 
the veteran stated that none of his examining physicians has 
ever made such a connection.  

In a decision dated in November 1999, the Board determined 
that the veteran had not submitted new and material evidence 
sufficient to warrant reopening his claim of entitlement to 
service connection for a back condition.  According to the 
Board's decision the evidence submitted by the veteran since 
the RO's rating decision in October 1992 was duplicative of 
evidence considered at the time of the October 1992 decision. 
and did not provide a nexus statement relating the veteran's 
back disorder, i.e., his postservice back trouble, to his 
service.  

The veteran appealed the Board decision to the Court.  In a 
brief filed with the Court in August 2000, the veteran, 
through his attorney, argued that he had not been properly 
notified of what evidence was need to reopen his claim of 
service connection for a back condition.  As noted in the 
Introduction, above, the VA General Counsel filed an 
Unopposed Motion for Remand and to Stay Proceedings in 
January 2001, asserting that the matter needed to be remanded 
in light of the recent passage of the VCAA.  


The case was returned to the Board and, in a letter dated in 
March 2001, the veteran was notified that he had 90 days in 
which to submit any additional argument or evidence.  In 
April 2001 the Board received correspondence from the 
veteran's representative that the veteran requested a 
hearing, to be scheduled via videoconference from the RO 
located in Togus, Maine.  The Board, in a decision dated in 
August 2001 remanded the issue to the RO for consideration 
and readjudication in light of the VCAA and to schedule a 
videoconference hearing as requested by the veteran.  

In a letter dated in October 2001, the RO notified the 
veteran that he had been scheduled for a videoconference 
hearing before a Member of the Board for Thursday, November 
8, 2001, at 9:00 AM.  The RO subsequently received 
notification from the veteran's attorney. that the veteran 
would not be able to appear.  The correspondence neither 
explained the veteran's inability to appear, nor did it 
request that the hearing be rescheduled for another time.  

II.  Legal Analysis

A.  Preliminary Matters-VCAA

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has recently published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).


The VCAA, enacted on November 9, 2000, contains a number of 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
and notification as to evidentiary requirements.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether additional remand to the RO is necessary in order to 
assure compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the Statement of the Case (SOC) provided by the RO 
in April 1999 and the Board decision dated in November 1999, 
the veteran and his representative have been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his attorney has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  In addition, the Board by letter dated in March 
2001 informed the veteran and his attorney that he had 90 
days in which to submit any additional argument or evidence.  
The veteran requested and was scheduled for a videoconference 
hearing before a Member of the Board in November 2001, and 
then canceled the hearing.  

The Board observes that the VCAA has left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim, under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (as enacted in section 3(a) of the VCAA).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

B.  Legal Analysis-New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for a back disorder, is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision dated in October 1992, the RO determined 
the veteran had not submitted new and material evidence 
sufficient to warrant reopening his claim of entitlement to 
service connection for a back condition.  He was notified of 
the RO's decision, and he did not appeal it.  Therefore, the 
RO's October 1992 decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R.§§  20.302, 20.1103.  

Since the October 1992 RO rating decision, the veteran has 
submitted medical records of treatment received in 1990 at a 
private facility, his own statements and testimony as to his 
fall in service, which he contends caused his back condition, 
and photocopies of service medical records and correspondence 
that were already a part of the record in 1992.  


The medical records of treatment received at a private 
facility in 1990 indicate that at that time the veteran 
complained of and was treated for acute lumbar strain.  
Inasmuch as said evidence was not a part of the evidence of 
record at the time of the October 1992 RO rating decision, it 
is new.  However, said medical records do not indicate that 
his current back condition is either a result of the fall he 
experienced in service in 1973 or is related to the acute 
mild back strain with which he was diagnosed, and for which 
he was treated, at that time.  Therefore, the Board is of the 
opinion that said evidence does not contribute to a more 
complete picture of the circumstances surrounding the 
etiology of the veteran's back condition, and that it 
therefore is not material.  See Hodge v. West, supra, at 
1363.

As stated above, the photocopies provided by the veteran were 
of evidence already considered at the time of the October 
1992 decision.  Since said evidence was a part of the 
evidence of record at the time of the October 1992 RO rating 
decision, it is not new.

In addition, while the Board understands the veteran's 
contention that his current back condition is the result of 
the fall he suffered in service, the record does not contain, 
and he has not provided or identified, any competent evidence 
of such a correlation.  By the veteran's own testimony at his 
videoconference hearing in August 1999, none of the medical 
professionals who have treated him has attributed his current 
condition to events in service, including the fall in May 
1973.  We appreciate the sincerity of the veteran's belief in 
the merit of his claim, but, under the law, he is not 
considered capable of opining on matters requiring medical 
knowledge, such as medical causation.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For this reason, the 
Board finds the veteran's opinion regarding the etiology of 
his current back condition to be of no probative value.



Therefore, for the reasons stated above, the Board finds that 
the veteran has not submitted new and material evidence to 
warrant reopening his claim of entitlement to service 
connection for a disability of his back.  


ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for a back disorder, and the 
claim is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

